DETAILED ACTION
	This is in response to the amendment filed on August 19th 2022.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 8/19/22, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 15-18 has been withdrawn. 

Applicant’s arguments, see pg. 8, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 1 and 13 has been withdrawn. 

Applicant’s remarks, pg. 9-10, regarding “the activator” are not persuasive.  Applicant states that a PHOSITA would not understand that a communication interface device is an activator (pg. 10).  But this is contrary to what applicant just cited in the specification which teaches that an activator “is any device”.  A communication interface “device” is certain “any device”.  And this device is controlled by the hub, as acknowledged by applicant (see pg. 10), since it can cause an alert to be displayed.  Furthermore, applicant’s suggestion that Ghose teaches these interfaces are not activators (pg. 10) because they facilitate message exchange is not persuasive.  There is no teaching in Ghose that a processor and memory which perform facilitating message exchange are not “activators” as suggested by applicant.  On the contrary, under the broadest reasonable interpretation in view of the specification, “any device”, including the devices containing a memory and processor taught by Ghose, read on the claim term “activator” when they can receive a control signal from a hub.  Applicant is welcome to amend the claim to further define what exactly an activator is, because the current claim language read in light of the specification is very broad.

Applicant’s arguments, see pg. 11, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lenssen et al. US 2019/0244508 A1.

Applicant’s remarks regarding claims 2-12, pg. 11-12 are moot in view of the new ground of rejection.  The remarks, pg. 12, regarding claims 13 and 15 are persuasive for the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghose et al. US 2020/0125711 A1 and Lenssen et al. US 2019/0244508 A1.

Regarding claim 1, Ghose discloses 
an activator; a sensor; and a hub, coupled to the activator and to the sensor, comprising (smart home includes sensors connected to processing module/”hub” – see abstract, paragraphs 6, 23 and Figs. 1-2);
a hub processor configured to execute non-transient computer instructions for
instantiating a patterns engine, an exceptions engine, and a response engine (processing  includes pattern recognition stored in database – paragraphs 8-9, and classifier / exception engine and alert system / response engine in the case the pattern does not match – see paragraphs 44-45 and Fig. 3); 
wherein the patterns engine further comprises first computer instructions which
configure the hub to define a pattern for a monitored person and generate a pattern
message that includes the pattern (monitor person for pattern learning – paragraphs 6-7 and 47);
wherein the exceptions engine further comprises second computer instructions which
configure the hub to monitor the monitored person for a deviation from the pattern defined in the pattern message, and when the deviation is identified, generate a deviation message (Fig. 3, paragraphs 44-45);
wherein the response engine further comprises third computer instructions which
configure the hub to generate, based on the deviation message, a response
message (alert signal – paragraph 45); and
wherein the response message instructs the hub to activate the activator
and the sensor (display alert signal on communication device – paragraph 45, which could be “the activator” under the broadest reasonable interpretation since this term is not defined by the claims or specification; e.g. the specification states “the activator may include a SMART home device” – this is merely an example and not a definition).

	Ghose does not explicitly disclose wherein the pattern message identifies at least one activity the monitored person is to perform in the future for a planned activity but this is taught by Lenssen as monitoring a person for activities (abstract), detecting a pattern and inferring future activity (paragraphs 17, 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghose with the teachings of Lenssen for the purpose of identifying an activity a person will perform in the future.  Lenssen suggests that the concept of inferring activity of a person, allows a smart home to control devices (paragraphs 88-89).

	Regarding claim 2, Ghose discloses the response message further instructs the hub to notify at least one of a point of contact and a responder of the pattern and the deviation from the pattern (alert signal displayed on communication device – paragraphs 35 and 45; this is equivalent to notifying a “point of contact” about the pattern deviation).

	Regarding claim 5, Ghose discloses further configure the hub to define the pattern based upon at least one parameter (pattern is defined using many parameters such as time – paragraph 7).  Ghose does not explicitly disclose the at least one parameter inputted by the monitored person, but this is taught by applicant admitted prior art.  The background section of the specification (paragraph 3) discloses that mechanisms exist for a person to alert others, by taking an affirmative action such as pressing a dongle – which is equivalent to a parameter input by a monitored person.  The motivation to combine is the same as discussed in paragraph 3, by taking action, a person alerts others that they need help.

	Regarding claim 6, Ghose discloses the at least one parameter further comprises an input obtained from at least one of, the sensor, and a data base (obtain data from sensor – paragraph 7).  The remaining limitations concern the scenario where the parameter is obtained from the database so they are not required.

	Regarding claim 7, Ghose discloses the pattern includes at least one daily pattern (abstract, paragraphs 4-7); and wherein a daily pattern is a routine of the monitored person that is schedule to occur on a given day, and at least one of at a given time and within a given time period (daily routine and time – abstract, paragraphs 4-7).

	Regarding claim 8, Ghose discloses instantiating an artificial intelligence process executed by the hub processor (machine learning – paragraphs 5, 35); and wherein the artificial intelligence process facilitates defining of a predicted future pattern for the monitored person based upon a future activity (predict behavior – see abstract, paragraphs 6-7, Fig. 2 item 210).  Lenssen also teaches identifying future requirements of a monitored person based upon a future activity (paragraphs 19-23).

	Regarding claim 10, Ghose discloses a user device couple to the hub (paragraph 19, Fig. 1); wherein the user device comprises at least one detector (sensors are detectors – abstract, paragraphs 6-7, Fig. 1); wherein the detector comprises at least one of user location, user motion, user biometric, and user environmental detector (sensors provide data about movement, location and environment – paragraph 23); wherein the user device outputs to the hub, user data generated by the at least one detector (transmit sensor data – Fig. 3); and wherein the exception engine identifies deviation based upon the user data received from the user device (identify exception – see paragraphs 44-45).

	Regarding claim 11, Ghose discloses at least one network element coupled to the hub (Fig. 1, paragraph 19); wherein the response engine communicates the response message to the at least one network element (send to communication interface – Fig. 1, paragraph 45); and wherein the response message identifies the pattern, the deviation from the pattern, and the activation of the activator and the sensor (response message is in response to pattern deviation, display alert signal on communication device – paragraph 45, which could be “the activator” under the broadest reasonable interpretation as discussed above; identify sensor – paragraph 23, Table 1).

	Regarding claim 12, wherein the at least one network element comprises at least one of a point of contact device (Fig. 1).  Ghose does not explicitly disclose the device is associated with a designated point of contact person, and a responder.  But this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Ghose teaches the alert message is to notify when the pattern is not met (paragraphs 45-47), it would be obvious that the message is sent to a “point of contact person” so that action can be taken in response to the determination of the pattern not being met.  This would allow the process of pattern matching to result in action.

	Regarding claim 13, it is a hub that corresponds to the system of claim 1; the corresponding limitations are rejected for the same reasons.  Ghose also discloses at least one of a user profile database, a house database, and a response database (database – paragraph 7).

	Regarding claim 14, Ghose discloses a hub to user device interface operable for receiving user data from a user device (Fig. 1, paragraph 19); wherein user data includes data provided by at least one of a user location detector, a user motion detector, a user biometric detector, and a user environmental detector (sensors provide data about movement, location and environment – paragraph 23); and wherein the deviation is identified by exceptions engine based upon the user data received from the user device (identify exception – Fig. 3, paragraphs 44-45).

	Regarding claim 15, it is a method claim that corresponds to the system of claim 1, the corresponding features are rejected for the same reasons.  Ghose also teaches initializing a monitored person (Fig. 3, paragraphs 36-37) and Lenssen teaches monitoring the daily pattern for a second deviation from the at least one activity the monitored person is to perform in the future (monitor for pattern changes to planned ADLs – see paragraphs 17-22).  The motivation to combine is the same.

	Regarding claim 16, Ghose discloses the initializing of the monitored person includes generating a user profile based upon data obtained from a user profile database associated with a hub device utilized in the actively monitoring of the monitored person (use historical data to build pattern – paragraph 7); and second generating a user profile based upon data obtained from at least one of a medical database, work database, criminal database, and a database provided by network element (use data retrieved over network – Fig. 3, paragraphs 7 and 24).

	Regarding claims 17-18, Ghose does not explicitly disclose a user preference or an advance medical directive.  But both of these are well-known in the art so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghose to store in memory a user preference including a medical directive.  This would merely provide the history user information more data to potentially perform the pattern matching analysis.

	Regarding claim 19, it corresponds to features recited by claim 1 regarding determining pattern deviation, thus it is rejected for the same reasons (see Ghose abstract, Fig. 3, and paragraphs 44-45).

Regarding claim 20, Ghose teaches generating the response message as discussed above and the response message identifies the daily pattern and deviation (alert when deviation – paragraphs 44-45, Fig. 3); wherein the response message activates at least one of an activator and a sensor (paragraph 45 – activate communication device which is “activator” under BRI); and wherein the response message communicates the daily pattern and deviation (alert message when deviation – paragraph 45).  Ghose does not explicitly disclose a point of contact device and a responder device but this would have been obvious as explained above in the rejection of claim 12.  The motivation to combine is the same.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ghose et al. US 2020/0125711 A1 and Lenssen in view of Gandhi US 2016/0036786 A1.

	Regarding claims 3-4, Ghose does not explicitly disclose a “SMART” home device/sensor but this is taught by Gandhi (paragraph 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghose with the SMART device/sensor taught by Gandhi.  This is merely the combination of a well-known element according to its established function in order to yield a predictable result.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ghose and Lenssen in view of Chen et al. US 2019/0392286 A1.

Regarding claim 9, Ghose discloses the artificial intelligence process updates the currently active patter (machine learning updates – paragraphs 5, 34).  Ghose does not explicitly disclose the current event includes a weather event; and updates to reflect predicted conditions arising due to the weather event.  However, this is taught by Chen as a system that uses machine learning to predict activity patterns (abstract) and specifically considering weather events (paragraph 19) and updating predictions based on weather (paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghose to consider weather events as taught by Chen for the purpose of making predictions.  Chen teaches weather influences behavior and thus weather has a material affect of activity patterns (paragraph 22).  Chen also discloses determining abnormal behavior and issuing alerts (paragraph 23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rahnama US 2014/0195664 A1 discloses that it was known in the art to use sensor data to predict future user behavior (paragraph 17), and creating a zone-based sensor platform that controls devices based on patterns (paragraphs 25, 122).
Fadell et al. US 2015/0109104 A1 discloses a smart home that identifies patterns (abstract, paragraph 149).
Marino et al. US 2019/0295125 A1 discloses a building system capable of sensing user habits and predicting user behavior (abstract, paragraphs 9-14).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975